30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John B. MARKS, Appellant,v.James MEDENDORF;  Estate of Kenneth Hartgerink, Appellees.
No. 93-3832.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 28, 1994.Filed:  August 9, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John B. Marks appeals the dismissal of his diversity abuse-of- process action against two pastors of his church following a jury verdict in favor of the pastors.  On appeal, Marks argues that the district court1 abused its discretion in making two evidentiary rulings.  After careful review of the record, we conclude that there was no "clear and prejudicial abuse of discretion" by the district court.   Duncan v. Wells, 23 F.3d 1322, 1324 (8th Cir. 1994).  Accordingly, we affirm.  See 8th Cir.  Rule 47B.



1
 The HONORABLE DONALD E. O'BRIEN, Senior United States District Judge for the Northern District of Iowa